Citation Nr: 1512084	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected hemorrhoids prior to April 19, 2013.  

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected hemorrhoids on and after April 19, 2013.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1949 to January 1953 and from April 1953 to February 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

During the pendency of the appeal, the RO issued an April 2014 supplemental statement of the case (SSOC) and rating decision increasing the noncompensable evaluation to 10 percent effective from an April 19, 2013 VA examination.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to a higher initial evaluation remain on appeal.  

The Board remanded the case for further development in July 2014.  The case has since been returned to the Board.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Veteran's Virtual VA claims file reveals records from the Marion VA Medical Center (VAMC) for treatment from June 1999 to January 2013.  The RO considered these records in the March 2013 SSOC.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  Prior to April 19, 2013, the Veteran's hemorrhoids produced impaired rectal sphincter control with slight leakage.  

2.  Throughout the appeal period, the Veteran's hemorrhoids have not caused involuntary bowel movements, complete loss of sphincter control, rectal or anal stricture with moderate reduction of the lumen or moderate constant leakage, rectal prolapse, ano fistula, nor pruritus ani; and further have not been large or thrombotic, nor manifested by persistent bleeding with secondary anemia or fissures.  


CONCLUSIONS OF LAW

1.  Prior to April 19, 2013, the criteria for an initial compensable evaluation for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.113, 4.114, Diagnostic Code 7332 (2014).

2.  The criteria for an initial evaluation in excess of 10 percent for hemorrhoids have not been met at any point during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.113, 4.114, Diagnostic Code 7200-7354 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's February 2010 claim for service connection of hemorrhoids, and prior to the adjudication of that claim in the May 2010 decision on appeal, the RO mailed the Veteran a letter in April 2010 fully addressing all notice elements.  Furthermore, as this is an appeal arising from the initial grant of service connection, the April 2010 notice was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA satisfied its duty to assist the Veteran in the development of his claim.  The RO associated the Veteran's service treatment records with the file.  The RO has also associated the Veteran's VA treatment records from the Indianapolis VAMC and Marion VAMCs with the file.  The Veteran has additionally identified relevant private treatment records for the RO to assist him in obtaining.  The RO has assisted the Veteran in obtaining private treatment records from Dr. W.S. and Dr. P.M. in March 2010 and March 2013, respectively.  On remand, the agency of original jurisdiction (AOJ) additionally sent the a Veteran VA Form 21-4142 in July 2014 to assist him in obtaining further treatment records from Dr. M.L., however in August 2014 the Veteran responded by submitted the treatment records themselves rather than a complete VA Form 21-4142.  At that time, he additionally submitted further private treatment records.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

In May 2010, April 2013, and December 2014, the VA provided the Veteran with examinations.  The examinations and opinions are adequate.  An examination is adequate where it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The opinion and conclusion of an examination are adequate when the examiner supports the conclusion with an analysis that the Board can consider and weigh against contrary opinions.  See Stefl, 21 Vet. App. at 124.  

Here, the May 2010, April 2013, and December 2014 VA examination reports show that the examiner considered the relevant history of the in-service onset for the Veteran's hemorrhoids, with surgery following service, and intermittent flare-ups since that time.  Each examiner took the Veteran's statement and medical history with regard to the current symptoms associated with his hemorrhoids, and provided findings that can be applied to the Schedule for Rating Disabilities.  Thus, the examinations are adequate.

The Board also finds that the AOJ has complied with the Board's July 2014 remand directives.  In July 2014, the AOJ gave the Veteran the opportunity to identify any outstanding treatment records, and specifically requested his authorization to release private treatment records.  The Veteran responded with the treatment records themselves in August 2014, with additional private treatment records from.  The AOJ further attempted to obtain the Fort Wayne VAMC treatment records in August 2014, and sent a follow-up request in October 2014.  However, in October 2014 the Fort Wayne VAMC provided a negative response.  There is no basis for further pursuit of these records, as such efforts would be futile.  See 38 C.F.R. § 3.159(c)(2), (3).  Additionally, there is no prejudice to the Veteran in proceeding to adjudicate this claim without the treatment records from the Fort Wayne VAMC.  In his March 2013 VA Form 4142, the Veteran reported surgical treatment for his hemorrhoids in 1985 at Kendrick Memorial Hospital with further surgery at the Fort Wayne VAMC.  Yet he specified at the December 2014 VA examination that his second surgery was in 1990, entirely predating the appellate period in this case.  Thus, these treatment records could not be relevant to the issue of the severity of his hemorrhoids for the period from February 2010 to the present.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

While not specifically part of the July 2014 remand directives, the AOJ also obtained the most recent treatment records from the Marion and Indianapolis VAMCs in July 2014, September 2014, and December 2014.  In addition, the AOJ afforded the Veteran a December 2014 VA examination.  As discussed above, that examination was adequate.  Therefore, the Board finds that the AOJ has complied with the July 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran and his representative have not identified any outstanding records that are pertinent to the claims being decided herein that have not already been requested or obtained.  The record also does not otherwise indicate the existence of any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Merits of the Appeal

The Veteran seeks an increased initial evaluation for hemorrhoids.  In the May 2010 rating decision on appeal, the RO granted service connection for hemorrhoids and assigned a noncompensable initial evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336, effective his February 19, 2010 date of claim.  In an April 2014 rating decision and supplemental statement of the case (SSOC), the RO increased this initial evaluation to 10 percent, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7332, effective the date of an April 19, 2013 VA examination.  The Veteran argues that the evaluation does not accurately reflect the severity of his disability.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence supports an initial compensable evaluation.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Initially, the Veteran's service-connected hemorrhoids had been evaluated under Diagnostic Code 7336.  Diagnostic Code 7336 provides a noncompensable rating for mild or moderate hemorrhoids.  A 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A higher disability rating of 20 percent is warranted for hemorrhoids with persistent bleeding and secondary anemia or fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336 (2014).  

The Veteran's hemorrhoids are currently evaluated under Diagnostic Code 7332 for impairment of sphincter control.  Under that code, a compensable evaluation is warranted for constant slight or occasional moderate leakage.  A 30 percent rating is assigned for occasional involuntary bowel movements that necessitate wearing a pad.  A 60 percent rating is assigned for extensive leakage and fairly frequent involuntary bowel movements.  A maximum 100 percent rating is assigned for complete loss of sphincter control.  38 C.F.R. § 4.114, DC 7332 (2014).

The Veteran's Marion VAMC treatment records date back to July 1998, and show a prescription for topical hemorrhoid cream in September 1998.  In June 2002, a rectal examination revealed old scars, and a June 2003 rectal examination showed external hemorrhoids.  The Veteran has additionally provided lay testimony as to 1985 and 1990 surgeries for his hemorrhoids at the December 2014 VA examination.  

In August 2003, Dr. W.S. referred the Veteran out for an outpatient surgery to perform a prostate biopsy as rectal stricture precluded in-office ultrasound probe placement without anesthesia.  In October 2005, October 2006, and October 2007 digital rectal examinations showed good rectal tone without masses; and an October 2008 digital rectal examination showed scarring from hemorrhoidectomy.  In November 2010 Dr. W.S. reported to Dr. P.M. that the patient's anal sphincter had previously been operated on, that there is a tight band anteriorly where the hemorrhoids were prior to surgery, and that he still has some small palpable hemorrhoids.  

Dr. P.M.'s treatment records additionally include report of constipation rather than hemorrhoids as an active problem from April 2010 to October 2010.  However, in early January 2011, the Veteran complained of a hemorrhoid flare-up unrelieved by over-the-counter cream; with intermittent bleeding; some stool leakage; and pain, burning, and itching following bowel movement.  Dr. P.M. objectively noted some visual evidence of anal stenosis, without external hemorrhoids.  He diagnosed hemorrhoids and anal stenosis due to a surgical procedure, and issued a prescription for Anusol cream and a suppository.  Later in January 2011, the Veteran again reported a history of hemorrhoids and anal stenosis, with a chief complaint of stool incontinence.  Dr. P.M. assessed hemorrhoids and anal stenosis due to hemorrhoid surgery, with a plan to refer the Veteran to a colon and rectal specialist.  

In June 2005, Dr. M.L. performed a colonoscopy due to concern over rectal bleeding.  The digital rectal examination revealed good rectal tone without masses, and the coloscopy revealed four colon polyps.  He offered the opinion that the rectal bleeding was due to irritation at the anus or diverticulosis.  An April 2010 digital rectal examination showed good rectal tone without masses, and the colonoscopy found a large polyp in the transverse colon.  An early July 2010 digital rectal examination revealed good rectal tone without masses, and the same large polyp in the transverse colon on the results of the colonoscopy.  Later in July 2010, Dr. M.L. noted a prior medical history of rectal bleeding, colorectal polyps, and constipation.  The July 2011 perianal and digital rectal examinations yielded normal results, and the colonoscopy showed sessile polyps in the cecum and transverse colon.  Finally, in July 2013, the perianal and digital rectal examinations again yielded normal results, and the colonoscopy again showed sessile polyps in the ascending colon, cecum, and transverse colon.  

The Veteran additionally had VA examinations in May 2010, April 2013, and December 2014.  In May 2010, the Veteran reported to the examiner a prior medical history including the onset of his hemorrhoids in late 1960s and a hemorrhoidectomy in the early 1980s at Kendrick Memorial Hospital, with intermittent remissions.  He denied thrombosis, diarrhea, burning, itching, recurrent anal infections, proctitis, swelling, tenesmus, rectal prolapse, recurrent anal infections, fecal incontinence, or perianal discharge; but endorsed difficulty passing stool, pain, and occasional rectal bleeding.  The examiner objectively noted a well-healed surgical scar and mild anal stenosis, but found no visible external hemorrhoids or skin tags from previous hemorrhoids.  She additionally reported the lack of any hemorrhoids, anorectal fistula, rectal stricture, sphincter impairment, or rectal prolapse.  She offered the opinion that the Veteran had mild anal stenosis due to hemorrhoids initially diagnosed while in service.  

In April 2013, the Veteran reported near constant rectal pain, occasional bleeding, difficult bowel movement, and chronic constipation, as well as his use of suppositories and stool softeners to treat these symptoms.  The examiner objectively noted his surgical scar, rectal stricture with mild lumen reduction, and impairment of the rectal sphincter control with slight leakage.  The examiner did find hemorrhoids with persistent bleeding and rectal stenosis, but no secondary anemia or fissures.  She reported no external hemorrhoids present, anal or perianal fistula, pruritus ani, or rectal prolapse, but did find perianal irritation.  Later in April 2013, she offered an addendum to her examination report; detailing that the Veteran has no hemorrhoids present at the time of the examination, and specifying that his stenosis at the anal opening was mild, without leakage or bleeding.  

In December 2014, the Veteran reported current symptoms of intermittent bleeding upon going to the bathroom with treatment by cream as needed.  He repeated his medical history involving in-service initial diagnosis and surgeries in 1985 and 1990.  The examiner objectively noted mild or moderate internal or external hemorrhoids with intermittent pain and blood upon defecating.  She specified that these were small or moderate external hemorrhoids.  

Given the foregoing, the Board finds that the current 10 percent disability rating, but no more, is appropriate for the entire appellate period.  

The Veteran was initially evaluated under Diagnostic Code 7336, with a noncompensable rating; and secured a compensable evaluation under Diagnostic Code 7332 for impaired sphincter control when the April 2013 VA examination report showed impairment of the rectal sphincter control with slight leakage.  Dr. P.M.'s January 2011 treatment records show similar symptoms of anal stenosis with some stool leakage due to hemorrhoid surgery.  Moreover, Dr. W.S.'s November 2010 treatment records demonstrate that the Veteran's anal sphincter had been operated on, with a tight band anteriorly where the hemorrhoids had been prior to surgery, and continued small palpable hemorrhoids.  The symptoms documented in the private treatment records support a compensable evaluation under Diagnostic Code 7332 prior to the April 2013 VA examination.  

However, the symptoms documented in the private treatment records do not support an evaluation in excess of 10 percent under Diagnostic Code 7332.  Higher evaluations under Diagnostic Code 7332 require occasional involuntary bowel movements that necessitate wearing a pad, extensive leakage with fairly frequent involuntary bowel movements, or total loss of sphincter control.  The evidence of record shows that the Veteran has chronic constipation as opposed to involuntary bowel movements.  For example, Dr. P.M.'s private treatment records show consistent complaint for constipation from April 2010 through January 2013.  This does not support a finding of involuntary bowel movements.  The evidence of record similarly does not show complete loss of sphincter control, and the Veteran has never claimed such a severe symptom in any of his lay statements.  

These symptoms also do not support an evaluation in excess of 10 percent under Diagnostic Code 7336.  The Veteran had no active hemorrhoids documented in the medical records between filing his claim in February 2010 and the November 2010 outbreak based on the May 2010 VA examination report and Dr. P.M.'s treatment records from April 2010 to October 2010.  The hemorrhoids that do appear in Dr. W.S.'s November 2010 treatment records specify that these hemorrhoids were small and palpable, rather than large or thrombotic.  While the Veteran still had hemorrhoids in January 2011, Dr. P.M. did not describe them as large or thrombotic, and they had had resolved by a July 2011 appointment.  Dr. M.L.'s treatment records consistently note good rectal tone without masses, and repeated treatment for colon polyps rather than hemorrhoids.  Therefore, these hemorrhoids also do not frequently recur.  

The record does include some indication that the Veteran's hemorrhoids have involved bleeding.  In June 2005, rectal bleeding was the concern prompting the Veteran's first colonoscopy with Dr. M.L.  The Veteran also reported occasional bleeding at the May 2010 VA examination, persistent bleeding at the April 2013 VA examination, and blood upon bowel movement at the December 2014 VA examination.  However, there is no indication that this bleeding has ever caused secondary anemia or fissures, which would merit a 20 percent evaluation under Diagnostic Code 7336.  

The Board must consider, however, assignment of an increased evaluation under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Given the April 2013 VA examination, the Board has considered Diagnostic Code 7333 for stricture of the rectum.  That examination report lists rectal stricture with mild lumen reduction.  However, an evaluation in excess of 10 percent under Diagnostic Code 7333 would require moderate reduction of lumen or occasional moderate leakage.  As discussed above, the Veteran's slight leakage supports a compensable evaluation under Diagnostic Code 7332 for impaired sphincter control, but this leakage has never been moderate.  Again, Dr. P.M.'s treatment records show "some stool leakage" in January 2011.  Moreover, the April 2013 VA examination report only lists mild lumen reduction, not moderate.  

The Board has also specifically considered any possible evaluation under Diagnostic Codes 7334, 7335, and 7337 for prolapse of the rectum, ano fistula, and pruritus ani; however, there is no evidence to support the presence of any of these conditions.  The Veteran has never claimed the presence of any of these conditions in his February 2010 claim, April 2010 VCAA response, January 2011 notice of disagreement, or February 2012 substantive appeal.  Further, the April 2013 VA examiner specifically reported finding no evidence of these conditions.  Therefore, no evaluation under Diagnostic Codes 7334, 7335, or 7337 can be considered.  

The Veteran's private treatment records, particularly Dr. M.L.'s colonoscopies and Dr. P.M.'s primary care treatment records, do list constipation and colon polyps.  However, none of the VA examinations or private treatment records associates colon polyps with the Veteran's service connected hemorrhoids.  While constipation is a symptom which could support compensable evaluations under Diagnostic Codes 7301, 7321, and 7319; there is no indication in the private treatment records that the Veteran actually has peritoneum adhesions, amebiasis, or irritable colon syndrome to support the use of these Diagnostic Codes.  Therefore, there is no indication that any of the remaining diagnostic codes relating to disabilities or diseases of the digestive system are applicable in this case.  See 38 C.F.R. § 4.114, Diagnostic Codes 7200-7354 (2014).  

The Board concludes that the preponderance of the evidence is in favor of a compensable evaluation prior to April 19, 2013, and against an evaluation in excess of 10 percent for hemorrhoids throughout the appellate period.  There is not an approximate balance of evidence, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

As a final matter, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  There is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extra-schedular rating.  

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  As noted above, the Veteran has reported hemorrhoid symptoms including rectal stricture, mild lumen reduction, impaired sphincter control, hemorrhoids, slight stool leakage, rectal bleeding, pain, constipation, burning, itching, and anal stenosis.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.114, Diagnostic Codes 7332.  The regulation, and other alternative regulations, expressly consider each of these symptoms; indeed higher evaluations are warranted for increased symptoms, but the Veteran's symptoms did not reach the required levels.  The Schedule for Rating Disabilities adequately contemplates all of the Veteran's symptoms.  Thus, referral for the assignment of an extra-schedular disability rating is not warranted.  

Even if, however, the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Veteran has not alleged, and the record does not show, that the Veteran has required frequent hospitalizations for hemorrhoids, nor that hemorrhoids have caused impairment with employment over and above that which is contemplated in the assigned schedular rating.  Additionally, at the May 2010 VA examination The Veteran stated that his retirement was due to eligibility based on age or duration of work.  The evidence does not show that service-connected hemorrhoids have caused marked interference with employment.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected hemorrhoids under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Subject to the provisions governing the award of monetary benefits, an initial evaluation of 10 percent, but no higher, for hemorrhoids is granted.

Entitlement to an initial evaluation in excess of 10 percent for service-connected hemorrhoids is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


